Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to a AMENDMENTS filed March 24, 2022.      

Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on February 10, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.
      .

Allowable Subject Matter

Claims 1, 2, 4, 5, 7 – 12, 14, 15 and 17 - 19 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “monitoring, according to the policy, via a payment monitoring module and on a continuous basis, purchases using the recipient payment account, to yield purchasing information; based on the purchasing information, determining whether a qualifying purchase has been made at the merchant using the recipient payment account according to the policy; and when the qualifying purchase has occurred, applying in an automated manner at least a portion of the gift credit to the qualifying purchase made at the merchant.”.


	The following prior art references have been deemed most relevant to the allowed claim(s):
	The closest prior art Arnold N. Blinn et al. (Pub. # US 2004/0254891 A1) teaches a user's ability to spend and/or receive funds for payment accounts maintained in an electronic wallet are limited. These limitations include restrictions on where the user is able to spend the funds in a payment account (e.g., at which merchants the funds can be spent, whether the funds can be withdrawn from an ATM, etc.). These limitations may also include restrictions on what other payment accounts the user can receive funds from and/or transfer funds to, thereby limiting person-to-person fund transfers.

The closest prior art Kim Sorensen et al. (Pub. # US 2014/0058873 A1)) teaches a method for electronic gifting while simulating the wrap­ ping and unwrapping experience in the real world is provided. The method comprises creation of a virtual package, by a giver, for temporarily concealing a virtual gift icon from a recipient using a concealing overlay. The concealing overlay may comprise one or more components, at least one of which forms a temporary barrier layer over the gift icon for temporarily concealing it. The gift icon is representative of any gifitable asset. The method also enables the recipient to inter­ act with the virtual package for removing at least a portion of the concealing overlay from the virtual package for revealing the gift icon. A system implementing the method is also provided. The system comprises modules which enables the giver to create the virtual package and the recipient to interact with the virtual package.

The arguments presented by the Applicant along with the amendments to the claims and the combination of elements and the subject matter cited, a payment monitoring module monitoring, in a continuous manner, payments and automatically applying the gift credit as recited by independent claims 1, 18 and 19.  The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696